                  Case 3:19-cv-05521-BHS Document 35 Filed 06/17/19 Page 1 of 3




 1


 2


 3                                                                 The HonorableBenjamin H. Settle
 4


 5


 6


 7                                 UNITED STATES DISTRICT COURT
                         WESTERNDISTRICTOF WASHINGTONAT TACOMA
 8


 9   DAYBREAK YOUTH SERVICES,                          No. 3:18-cv-05521-BHS
     individually and on behalf of its former and
10   current patients,                                 DECLARATION OF BRENT WADDELL
                                                       m SUPPORT OF DEFENDANTS'
11
                     Plaintiff,                        RESPONSE TO PLAINTIFF'S MOTION
12                                                     FOR TEMPORARY RESTRAINING
             V.                                        ORDER
13
     CHUCK ATKINS, in his official capacity as         NOTEDFORHEARING:
14   dark County Sheriff, MIKE COOKE, in his           June 19, 2019, l:30p. m.
15   official capacityas dark CountyUndersheriff,
     CHRISTOPHER LUQUE, in his capacity as
16   dark County Sheriffs Office Sergeant, ADAM
     BECK,in his official capacityas dark County
17   Sheriffs Office Detective, and BRENT
     WADDELL,in his official capacityas dark
18   County Sheriffs Office Sergeant,
19
                     Defendants.
20

21          I, BRENT WADDELL, declare and state as follows:

22

23           1.      I am a Sergeant with the dark County Sheriffs Office in Clark County,
24   Washington. I am over the age of eighteen (18) and am competent to testify. I make this
25   Declarationbasedonmy personal knowledge.
26


     DECLARATIONOF BRENT WADDELLIN SUPPORT OF
                                                                         CLARK COUNTl' PROSECUTING ATTORNEY
     DEFENDANTS'RESPONSETO PLAENTIFF'SMOTIONFOR                                        CIVILDIVISION
     TEMPORARY RESTRAINESTG ORDER -1 of 3                               1300 FRANKLIN ST., SUITE 380 . PO BOX 5000
     3:19-CV-05521-BHS                                                    VANCOUVER, WASHINGTON 98666-5000
                                                                        (564) 397-2478 (OFFICE) / (564) 397-2184 (FAX)
                  Case 3:19-cv-05521-BHS Document 35 Filed 06/17/19 Page 2 of 3




 1           2.       I have been employed at the Clark County Sheriffs Office for approximately 25
 2   years and currently serve as the Public Information Officer for the Sheriffs Office. In my
 3   capacity as the Public Information Officer, one ofmy duties is to relay infonnation about
 4   ongoing cases or matters involving the sheriffs office to the media and the public.
 5           3.      Recently, I was contacted by Columbian newspaper reporter Jerzy Shedlock
 6   inquiring about the status of the dark County Sheriffs Office's investigation into Daybreak
 7   Youth Services ("Daybreak").
 8          4.       My conversation with Mr. Shedlock was limited to telling him that I had spoken
 9   with Sgt. Chris Luque andhadverified that the matter hadbeenturned over to the Clark County
10   prosecutor's office for a detenninationofcharges.
11          5.       At no time during my communication with Mr. Shedlock did I provide names of
12   any Daybreak patients. Likewise, I did not specify anyone who was the subject of the
13   investigationby name. I wouldnot havebeen ableto do that evenif askedbecauseI did not have
14   that information nor was I involved in the investigation ofDaybreak.
15          6.       Finally, at no time did I provide any information related to individuals who may
16   have been seeking treatment for substance use disorder. To be clear, the topic of substance abuse
17   disorder and/or treatment was not discussed at all.

18

19          I declare under penalty ofperjury under the laws ofthe State ofWashington that the
20   foregoingis tme and correct.
21          DATEDthis /7 dayofJune,2019
22

23
                                                           BRENT WADDELL
24

25
26


     DECLARATION OF BRENT WADDELL IN SUPPORT OF
                                                                            CLARKCOUNTf'PROSECUTINGATTORNEY
     DEFENDANTS'RESPONSETO PLAINTIFF'SMOTIONFOR                                      CIVILDIVISION
     TEMPORARY RESTRABMVG ORDER - 2 of 3                                  1300 FRANKLIN ST., SUITE 380 . PO BOX 5000
     3:19-CV-05521-BHS                                                      VANCOUVER, WASHINGTON 98666-5000
                                                                         (564) 397-2478 (OFFICE) / (564) 397-2184 (FAX)
               Case 3:19-cv-05521-BHS Document 35 Filed 06/17/19 Page 3 of 3




 1
                                     CERTIFICATEOF SERVICE
 2
            I hereby certify that on this 17 dayofJune, 2019, 1 electronically filed the foregoing
 3     DECLARATIONOF BRENTWADDELLIN SUPPORTOF DEFENDANTS'
       RESPONSETO PLAINTIFF'SMOTIONFORTEMPORARYRESTRAINING
 4     ORDERwith the Clerk ofthe Court usingthe CM7ECFsystem, whichwill give notice ofthe
       filing electronically to the following:
 5


 6                 David H. Smith
                   Diana S. Breaux
 7                 Garvey SchubertBarer, P.C.
                   1191 Second Avenue, ! 8thFl.
 8                 Seattle, WA 98101-2939
                   Emails: DSmith@gsblaw. com; DBreaux@gsblaw. com;
 9
                   PShillington@gsblaw. com; BRakes@gsblaw. com
10

11                                           cuneia/ cw^Uton/
                                          PamelaHamilton, Legal Assistant
12                                        dark County ProsecutingAttorney's Office- Civil Div.
13

14

15

16

17

18

19
20

21

22
23
24

25
26


     DECLARATION OF BRENT WADDELL IN SUPPORT OF
                                                                         CLARKCOUNTCPROSECUTINGATTORNEY
     DEFENDANTS' RESPONSE TO PLAINTIFF'S MOTION FOR                                    CIVIL DIVISION
     TEMPORARY RESTRAINING ORDER - 3 of 3                                1300 FRANKLINST., SUITE 380 . PO BOX 5000
     3:19-CV-05521-BHS                                                     VANCOUVER,WASHINGTON98666-5000
                                                                        (564) 397-2478 (OFFICE) / (564) 397-2184 (FAX)
